DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 17MAY2022 has been entered. Applicant’s amendments have overcome each and every 103 rejections and specification objections previously set forth in the Non-Final Office Action mailed 11MAR2022.
Applicant's arguments filed 17MAY2022 have been fully considered but they are not persuasive.
Regarding the dispenser, CHO teaches two dispensers, one at the filter (Figs. 3-4 #140) and one at the refrigerator (Fig. 1 #11). One does not have use the dispenser at the filter and thus is capable of supplying all the water to the refrigerator.
Regarding HARMS, the claimed controller is only required to control a valve. The filter may be taught by the other references in combination.
Regarding CLACK, the reference was cited for teaching an external fitter placed under a sink of which may be in combination with the other references for teaching an external filter placed under a sink and supplying water to a refrigerator.
Regarding AN, the reference was cited as teaching a water tank and a replaceable filter as is known in the art. Other cited features may be taught in combination with the other references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combined claimed features (apart from what was indicated as allowed) are all known in the art and their combination is obvious to one having ordinary skill in the art. None of the claimed features require any particular skill or inventive concept beyond the ordinary and creative skill of one having ordinary skill in the art.
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification as originally filed does not specify “all liquid purified by the filter is supplied to the intake via the filter connector, the outlet, and the second line without dispensing”. Such negative limitations should be explicitly stated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-1999-0017473) in view of KIM (US 20120111048) and AN (US 20160025406).
Regarding claim 1, CHO teaches a water purifier for supplying water to a refrigerator (title, Figs. see translation) including a system therefor comprising:
a refrigerator (Fig. 3 #10) including;
an intake (Annotated Fig. 3) through which the purified liquid flows into the refrigerator;
Annotated Fig. 3

    PNG
    media_image1.png
    559
    560
    media_image1.png
    Greyscale

a valve (annotated Fig. 3) that controls a flow of the purified liquid in the refrigerator and a direction of the flow of the purified liquid in the refrigerator;
a filter case (Fig. 3 #100) provided outside the refrigerator and including:
an inlet (Annotated Fig. 3) capable of being connected to a liquid source;
an outlet (Annotated Fig. 3);
a filter connector (Fig. 4 #141) connected to the inlet and the outlet (clearly the filter is connected to the refrigerator and liquid source); and
e.g. one filter (Fig. 4 #121) connected to the filter connector and capable of purifying liquid supplied from the inlet, and to supply the purified liquid to the outlet;
a first line (Annotated Fig. 3) which connects the inlet to the liquid source; and,
an second line (Annotated Fig. 3) which connects the outlet to the intake; and,
wherein all liquid purified by the filter is capable of being supplied to the intake via the filter connector, the outlet, and the second line without dispensing. One having ordinary skill in the art would recognize the dispenser (Fig. 4 #140) at the filter is optional and does not have to be used, especially since there is a dispenser (Fig. 1 #11) in the refrigerator as is conventional. 
CHO teaches a drink supply apparatus or an ice maker (abstract) but does not teach a controller. However, KIM teaches a refrigerator (title, Figs.) comprising:
an intake (e.g. Fig. 5 #70) through which a liquid flows into the refrigerator;
a valve (e.g. Fig. 6 #250) that is provided inside the refrigerator and controls a flow of the liquid in the refrigerator and a direction of the flow of the liquid in the refrigerator; and
a controller (e.g. Fig. 7 #310 inside the ice maker, Fig. 6 #100; par. [0067,0080]) that is provided inside the refrigerator and controls the valve.
KIM teaches the controller operates the valve of e.g. the ice maker according to demand and operation efficiency (par. [0080-0096]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of CHO with the controller/valve in the refrigerator as taught by KIM in order to provide demand and operation efficiency to components of the refrigerator. The references are combinable, because they are in the same technological environment of domestic refrigerators. See MPEP 2141 III (A) and (G).
CHO is silent as to the filter being detachably connected. However, AN teaches a refrigerator (title figs.) including a filter that is detachable for e.g. replacement (par. [0056]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the filter of CHO to be detachable as is generally known in the art for replacement of the filter. The references are combinable, because they are in the same technological environment of domestic water filters. See MPEP 2141 III (A) and (G).
Regarding claim 4, CHO teaches the refrigerator further includes:
a dispenser (drink supply, Fig. 1 #11; abstract) configured to dispense the purified liquid supplied from the intake;
an ice maker (Fig. 2 #15) configured to make ice from purified liquid; and
a pipeline (implied in Figs. 1-2) which connect the intake to the dispenser, or the ice maker.
Note that it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
AN teaches the refrigerator further includes:
a dispenser (Fig. 4 #70) capable of dispensing the purified liquid supplied from the intake;
a tank (Fig. 4 #170) capable of storing the purified liquid;
an ice maker (Fig. 4 #60) capable of making ice from purified liquid; and
a pipeline (Fig. 4 #95) which connects the intake to e.g. the dispenser.
One having ordinary skill in the art would recognize all these components as conventional refrigerator structure (par. [0005-0006]).
Regarding claim 5, KIM teaches the controller receives a feedback signal from e.g. the ice maker, and controls the valve based on the feedback signal (par. [0079,0090-0091]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-1999-0017473) in view of KIM (US 20120111048), AN (US 20160025406), and CLACK (US 5320752).
Regarding claim 2, CLACK teaches a water purification system employing modular flat filter assembly (title, Figs.), including an embodiment where the filter case (Fig. 12 #20) is provided under a sink (Fig. 12 #260) or an embodiment where the filter is provided for a refrigerator (Fig. 13).
The combination of references teaches and/or suggests an external filter may be placed under the sink as a convenient, space-saving place for the filter (C1/L37-43).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the filter of CHO to be placed under a sink as is known in the art for a convenient, space-saving place for the filter. The references are combinable, because they are in the same technological environment of domestic filter systems. See MPEP 2141 III (A) and (G).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (KR 10-1999-0017473) in view of KIM (US 20120111048), AN (US 20160025406), and HARMS (US 20030011482).
Regarding claim 3, CHO teaches the water intake of the refrigerator is provided at a lower rear end of the refrigerator (Annotated Fig. 3). CHO does not teach the intake is in the front of the refrigerator. HARMS teaches a moisture monitoring system (title, Figs.) including an intake of the refrigerator is provided at a front of the refrigerator (Fig. 1). It is obvious to put the intake at a lower front of the refrigerator to conveniently supply water in a visibly detectable manner to a refrigerator (par. [0005]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of CHO with an intake at a lower front of a refrigerator in order to provide a visible water supply as is known in the art. The references are combinable, because they are in the same technological environment of domestic refrigerators. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777